Citation Nr: 0738289	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  05-03 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied service connection for tinnitus, bilateral hearing 
loss, asbestosis, and chronic obstructive pulmonary disease 
(COPD).

The veteran appealed all of those claims, however, in a March 
2006 rating decision during the pendency of his appeal the RO 
granted his claims for service connection for bilateral 
hearing loss and asbestosis - assigning 20 and 10 percent 
respective initial ratings for these conditions.  He then 
appealed these initial ratings.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  The RO issued another decision 
in January 2007 increasing the rating for his asbestosis to 
30 percent with the same retroactive effective date.  And 
subsequently, in February 2007, he submitted a VA Form 21-
4138 withdrawing his appeal of all of the claims except for 
tinnitus.  38 C.F.R. § 20.204 (2007).  So this is the only 
remaining claim.

As support for this claim, the veteran testified at a hearing 
at the RO in August 2007 before the undersigned Veterans Law 
Judge of the Board (travel Board hearing).  During the 
hearing the veteran submitted additional evidence and waived 
his right to have the RO initially consider it.  38 C.F.R. 
§§ 20.800, 20.1304(c) (2007).


FINDING OF FACT

Based on the probative medical evidence of record, for and 
against the claim, it is just as likely as not the veteran 
developed tinnitus, like his already 
service-connected bilateral hearing loss, as a result of 
noise exposure during his military service.




CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran's 
tinnitus was incurred in service.  38 U.S.C.A § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Like his already service-connected bilateral hearing loss, 
the veteran claims that he has tinnitus as a result of noise 
exposure he experienced while on active duty in the military.  
Tinnitus is "a noise in the ear, such as ringing, buzzing, 
roaring, or clicking."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
(DORLAND'S) 1714 (28th ed. 1994).  For the reasons set forth 
below, the Board finds that the evidence supports his claim 
and, therefore, the Board will grant it.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran mostly attributes his tinnitus to working close 
to helicopters and jet engines without the benefit of hearing 
protection.  His service personnel records, particularly his 
DD Form 214, show that his military occupational specialty 
(MOS) was petroleum storage specialist.  

The only service medical record available for consideration 
is a report of medical examination at the time of the 
veteran's enlistment in August 1965.  Unfortunately, the 
remainder of his service medical records were apparently 
destroyed in a 1973 fire at the National Personnel Records 
Center (NPRC), a military records repository in St. Louis, 
Missouri.  In these type cases, where service medical records 
are unavailable through no fault of the veteran, VA has a 
heightened obligation to explain its findings and conclusions 
and to carefully consider applying the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).

The veteran had a VA audiological examination in July 2005 to 
determine the nature and etiology of his tinnitus and hearing 
loss.  He reported being exposed to loud noise during service 
from firearms, machine guns, helicopters, and aircraft 
engines without the benefit of hearing protection.  He 
explained that it was his job to bring oil and gas to the 
airplanes and helicopters.  He also reported a history of 
civilian noise exposure from carpentry tools, but he said he 
used hearing protection in that capacity, unlike in service.  
He said that he first noticed bilateral hearing loss in 1966 
(i.e., during his military service), but that he first 
noticed tinnitus in the late 1980s - about 15 to 20 years 
prior to his then current VA examination.  Audiometric 
testing confirmed he had a bilateral hearing loss disability 
according to VA standards.  See 38 C.F.R. § 3.385.  And, as 
mentioned, service connection since has been granted for his 
bilateral hearing loss based on this VA examiner's opinion 
that it was at least as likely as not the result of noise 
exposure the veteran had experienced during his military 
service.  This VA examiner, however, concluded the veteran's 
tinnitus was unrelated to military noise exposure, based on 
the fact that he had reported the date of onset of this 
condition at least 13 years after his military separation.  

During his subsequent travel Board hearing in August 2007, 
however, the veteran offered sworn testimony to the effect 
that his tinnitus began around the time of his military 
discharge.  He also reported this history to a private 
audiologist, who then attributed the veteran's tinnitus to 
his history of military noise exposure.  In an August 2007 
statement submitted during the hearing, S.C., M.A., CCC-A, 
of Hemphill Hearing Center, opined that "[i]t is as likely 
as not that [the veteran's] constant bilateral tinnitus is 
related to excessive nose exposure [he] suffered while 
serving in the military."



The medical evidence concerning this determinative issue of 
whether the veteran's tinnitus is related to noise exposure 
coincident with his military service is in relative 
equipoise, i.e., about evenly balanced for and against his 
claim.  In these situations he is given the benefit of the 
doubt, especially where, as here, at least a portion of his 
service medical records have been destroyed through no fault 
of his.  See again O'Hare, 1 Vet. App. at 367.  See, too, 
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare).

The veteran admittedly was exposed to significant noise both 
during and after his military service, and it remains unclear 
just when he began experiencing tinnitus because he told the 
VA examiner that he did not begin to experience the condition 
until many years after his military service had concluded, 
whereas he testified during his hearing and told the private 
audiologist otherwise - stating it began much earlier, even 
as far back as soon after his military service ended.  The 
fact remains, though, that his bilateral hearing loss already 
has been service connected on the basis of the noise exposure 
in service, so this much cannot be denied.  That is to say, 
the noise exposure in service was at least significant enough 
to have caused his bilateral hearing loss.  And although 
hearing loss and tinnitus are separate disabilities, medical 
treatises indicate that the cause of tinnitus can usually be 
determined by finding the cause of the associated hearing 
loss.  See, e.g., Harrison's Principles of Internal Medicine 
178 (Anthony S. Fauci et al. eds., 14th ed. 1998).

Consequently, resolving all reasonable doubt in the veteran's 
favor concerning the origin of his tinnitus, the Board finds 
that service connection is warranted for this condition.  See 
Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- 
of-the-doubt" rule, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the veteran shall prevail upon the issue).  The 
Board, therefore, will grant this appeal.



In light of the favorable outcome, there is no need to 
discuss whether VA has complied with the notice and duty to 
assist provisions of the Veterans Claims Assistance Act 
(VCAA).  See 38 U.S.C.A. § 5100 and 38 C.F.R. § 5.159, et 
seq.  This is because even were the Board to assume, for the 
sake of argument, there has not been compliance with the 
VCAA, this is inconsequential and, therefore, at most 
harmless error.  38 C.F.R. § 20.1102; see also, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993); Mayfield v. Nicholson, 07-
7130 (Fed. Cir. September 17, 2007) (Mayfield IV).


ORDER

Service connection for tinnitus is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


